Proceeding pursuant to CPLR article 78 to review a determination dated July 26, 2000, which confirmed a determination of a Hearing Officer dated June 1, 2000, made after a Tier III disciplinary hearing, finding the petitioner guilty of possessing illegal drugs, and imposing a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The inmate misbehavior report, the scientific analysis conducted on the contraband substance, and the petitioner’s admissions during the héaring constituted substantial evidence to support the determination that he was guilty of possessing illegal drugs (see, Matter of Bryant v Coughlin, 77 NY2d 642; Matter of Ramos v Goord, 286 AD2d 392, lv denied 97 NY2d 606; Matter of Riley v Goord, 278 AD2d 327). Further, the petitioner failed to establish that the Hearing Officer was biased against him (see, Matter of Rodriguez v Goord, 276 AD2d 493; see also, Matter of Llull v Coombe, 238 AD2d 761). The Hearing Officer, as the trier of fact, resolved the issues of credibility, and we find no reason to disturb the determination (see, Matter of Ramos v Goord, supra). Ritter, J.P., Smith, Krausman and Townes, JJ., concur.